DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “rebuildable atomizer” is indefinite because the specification does not clearly define the term nor is the term a recognized term of art.   Applicant points to Figure 10 and paragraphs 41-47 to establish the meaning of “rebuildable atomizer” however, there is insufficient disclosure in the cited paragraphs and figure to distinctly define the scope of the term “rebuildable atomizer”.   It is unclear from the description and figures what structures Applicant considers part of the “rebuildable atomizer”. For the purpose of examination the term “rebuildable atomizer” is interpreted to mean an collection of elements useful for atomizing a volatile substance. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Qiu (US 2012/0199663A1) in view of Holcomb et al. (US 3211826) or Weiss et al. (US 4766346) or Notelteirs (US 3991337) and further in view of Speidel et al. (US 3553798) and Lindauer et al (US 4184099) or Spector (US 4647433).
Qiu discloses in reference to claim:

Qiu does not explicitly disclose the specific construction of the heating element including a heating coil disposed and encased inside a bulb and at least one electrical contact exterior of the bulb;  wherein the heating wire heats the bulb, and wherein the bulb heats fluid introduced to and coming in contact with the bulb through the fluid passageway. Qiu does not explicitly discuss the contruction of the electrical contacts of heater 311, however, one of skill would understand the that electrical connection to the power posts 331 of the atomizer 330 is required for the device to function.  Further note that the understood electrical contact from the heater 311 to (at least one) power post 331 can be interpreted as representing the electrical contact of the heater and therefore would represent a physical communication with the power post 331 of the rebuildable atomizer.  

Speidel et al. (US 3553798) is evidence of the common knowledge of the reason for protecting the heating wire from the environment. 
Spector and Lindauer discloses the use of bulb type heating elements to heat a vaporizable substance. 
It would have been obvious to one of skill in the art to improve the device of Qiu to specifically include a tubular heating element as taught by Holcomb et al. (US 3211826) or Weiss et al. (US 4766346) or Notelteirs (US 3991337) such that the heating wire is sealed and protected from the environment and will last longer as taught by Speidel for the purpose of vaporizing a substance placed in contact with the bulb as taught by Spector or Lindauer. 

2.  The electronic smoking apparatus of claim 1, wherein the bulb comprises a material selected from the list of glass, quartz, or combinations thereof. See Holcomb 7, Weiss 4, Notelteirs 7

3.  The electronic smoking apparatus of claim 1, wherein the heating element comprises a wire. See Holcomb 7, Weiss 4, Notelteirs 7
4.  The electronic smoking apparatus of claim 1, wherein the heating element comprises a coil. See Holcomb 7, Weiss 4, Notelteirs 7
5.  The electronic smoking apparatus of claim 1, wherein the heating element comprises a ribbon. See Holcomb 7, Weiss 4, Notelteirs 7
See Notelteirs 
7.  The electronic smoking apparatus of claim 1, wherein the heating element extends from both ends of the bulb, thereby delimiting an anode and a cathode.  
8.  The electronic smoking apparatus of claim 1, further comprises a sealing element sealing the heating element inside the bulb. 
Claims 9-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Qiu (US 2012/0199663A1) in view of Holcomb et al. (US 3211826) or Weiss et al. (US 4766346) or Notelteirs (US 3991337) further in view of Speidel et al. (US 3553798) and Lindauer et al (US 4184099) or Spector (US 4647433) and further in view of Thompson (US 2010/03144655A1).
Qiu in view of Holcomb et al. (US 3211826) or Weiss et al. (US 4766346) or Notelteirs (US 3991337) and further in view of Speidel et al. (US 3553798) and Lindauer et al (US 4184099) or Spector (US 4647433) teaches the claimed invention except in reference to claim:
9.  The electronic smoking apparatus of claim 1, wherein the electrical contact is flush with an end of the bulb. 
 
10.  The electronic smoking apparatus of claim 9, wherein a magnetic connector is disposed about the electrical contact.
Thompson discloses a means of making an electrical connection to a light bulb or device including electrical contacts 77 that are flush with the end of the bulb or device and further including a magnetic connector 64 to make easy and good electrical connection. It would have been an obvious improvement to the heating device of Qui and/or Holcomb et al. (US 3211826) or Weiss et al. (US 4766346) or Notelteirs (US 3991337) to include a magnetic connection means as taught by Thompson to effect an easy and good electrical connection.

Response to Arguments
Applicant's arguments filed 3/19/2021 have been fully considered but they are not persuasive.  Applicant argues that the heater of Qiu is neither removable or modular, however no specific definition of removable as it relates to the heater is provided as noted above with respect the heater 311 being fixed in the cavity. Note it is understood by the Examiner that the heater 311 would not need to be “fixed” within the cavity if it was not removable from the cavity.   Regarding Applicant’s argument with the suitability of the Holcomb, Noteltiers or Weiss bulb heaters for use with a vaporizer/atomizer, see the teachings of Spector , Speidel and Lindauer delineated above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






Tsc

/THOR S CAMPBELL/              Primary Examiner, Art Unit 3761